       Case: 1:18-mc-00110-CAB Doc #: 1 Filed: 11/08/18 1 of 2. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT

                        FOR THE NORTHERN DISTRICT OF OHIO

                                     EASTE劇ヽDIVISION


     IN RE:SEIZURE OF$11,850.001N
     U.S.CUЩ NCY;and
                                                       1&島 .3se爛 .o                       l10
                                                           」UDGE
     FORTY NIIISCELLANEOUS
     FIMARⅣ IS SEIZED ON JULY 17,                          STIPULATION TO EXTEND TIⅣIE
     2018.(Dcscribed in Cat Nos.18¨                        FOR THE UNITED STATES TO
     ATF-025088 through 18-ATF¨                            FILE A」 UDICIAL COヽ IPLAINT IN
     025174).                                              FORIiEITURE


       The parties to the above-referenced matter, the United States of America and Claimant
William E. Draher (hereinafter collectively referred to as the "Parties"), each by undersigned
counsel, or by authorized representative, agree as follows:

1.     The above-captioned assets, (hereinafter referred to as "the Seized Currency and
Firearms"), were seized by the Bureau of Alcohol, Tobacco, Firearms and Explosives ("ATF")
on July 17,2018, during the execution of a search warrant.

2.      The ATF initiated administrative forfeiture proceedings against the Seized Firearms.
Claimant William E. Draher filed a claim for the Seized Firearms on August 31,2018. The ATF
did not receive any further valid claims contesting the administrative forfeiture of the Seized
Firearms.

3.       Under 18 U.S.C. $ 983(a)(3)(A), the United States must file a judicial complaint in
forfeiture against a seized asset not later than 90 days after a valid administrative claim for the
seized asset is filed. However, 18 U.S.C. $ 983(aX3)(A) also provides that a court may extend
the period for filing a complaint for good cause shown or upon agreement of the parties.

4. Pursuant to 18 U.S.C. $ 983(a)(3)(A), and absent an extension of time, the deadline for
the United States to file a judicial complaint in forfeiture with respect to the Seized Firearms is
November 29,2018.

5. William E. Draher is represented by Peter T. Cahoon, Esq., Buckingham, Doolittle, &
Burroughs, LLC, 3800 Embassy Pkwy, Suite 300, Akron, OH44333. The Parties need
additional time to discuss a possible resolution of the matter. Accordingly, the Parties wish to
extend the time for the United States to file a judicial complaint in forfeiture against the Seized
Currency and Firearms by 90 days, from November 29,2078, to February 27,2019.
lt          Case: 1:18-mc-00110-CAB Doc #: 1 Filed: 11/08/18 2 of 2. PageID #: 2


     STIPULATION TO EXTEND TIME FOR THE UNITED STATES TO FILE A JUDICIAL
     COMPLAINT IN FORFEITURE (Cont.)

     6.      The persons signing this Stipulation to Extend Time warrant and represent that they
     possess full authority to bind the persons or entities on whose behalf they are signing and that
     they are unaware of any other potential claimants to the Seized Currency and Firearms.

     7-      With respect to the Seized Currency and Firearms, the Parties agree to an extension of the
     period for filing a judicial complaint in forfeiture to Febreuary 27r2019.




       /s/Peter T. Cahoon (by email   consent)         Executed this 8th day of November, 2018
     Peter T. Cahoon, Esq.
     Buckingham, Doolittle, & Burroughs, LLC
     3800 Embassy Pkwy, Suite 300
     Akron, OH 44333
     Phone: (330)376-5300

     Attorney for Claimant
     William E. Draher



       /s/Phillip」 .Ttini                                  Executed this 8th day of November,2018
     Phillip J. Tripi
     Reg. No. 0017767
     United States Court House
     801 West Superior Avenue, Suite 400
     Cleveland, OH 44113
     Phone: (216) 622-3769
     Fax: (216)522-7499
     Phillip.Tripi@usdoj gov.




     Attomey for the United States

     IT IS SO ORDERED:



     United States District Court Judge                                   Date




                                                  Page 2 of 2
